Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 6 and 7 are objected to because of the following informalities:  Claims 6 and 7 cite “scanner scans is started”.  The Examiner understands the claims to mean “scanner is started”.  Appropriate correction is required.



Response to Remarks/Arguments

Please refer to the following references previously cited in the 6/23/2021 non-Final rejection:

Hirao (US 2018/0063356 A1)
Yamamoto (US 2016/0210543 A1)
	


The Applicant argues:  Claims 1, 11, and 12 of US Patent No. 10,841,445 fail to disclose or suggest every feature of claims 1, 6, 7, and 11.

In particular:  “scanner controller” or “controller” including the “image processor” and the “clock controller”; furthermore, US Patent No. 10,841,445 does not claim a “job” as in claims 1 and 11.  

The Examiner responds:  The Applicant’s arguments are not persuasive.  Patent 10,841,445 cites: “controller unit” [Col. 21 line 29] in claim 1 which corresponds to the Applicant’s “scanner controller”.   The 10,841,445 “controller unit” [Col. 21 line 29] in claim 1 also corresponds to the Applicant’s “controller” including Applicant’s “clock controller”, where the Applicant’s “clock controller” corresponds to 10,841,445 “setting unit” [Col. 21 line 43] in claim 1 which sets a transfer rate for the clock.  Furthermore, 

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 10,841,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:

In 16/503,665 claims 1, 6, and 7 (instant application) a first frequency is used when another image process is not being performed while scanning and a second frequency, lower than the first frequency when another image process is being performed while scanning.

In US 10,841,445 a first transfer rate is used when scanning not using a predetermined process and a second transfer rate, lower than the first transfer rate is used when scanning with a predetermined process.

The frequency corresponds directly to the transfer rate.  In both cases, when another process is being performed, the frequency/transfer rate is lowered.  In both cases, when another process is not being performed, the frequency/transfer rate is increased.

In 16/503,665 claim 11.  The frequency is controlled based on whether another process is being performed as in 10,841,445.



Claims 1, 2, 3, 4, 6, 7, 8, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,841,445 in view of the references cited below.  The “MULTIFUNCTION PERIPHERAL” [TITLE] in 10,841,445 can be modified by the limitations in the references listed below.

The data bus in claims 1, 6, 7 and 11 would be obvious over Hirao (US 2018/0063356 A1) where the “READING UNIT 112” sends data over “an image bus 110 each of which functions as a data bus” [0029] as shown in FIG. 1.

The rationale for the combination is similar to the Applicant’s claimed invention as is provided by Hirao to properly manage the “load on the data bus” [0004].



The clock frequency setting of claim 2 would be obvious over Yamamoto (US 2016/0210543 A1) which sets clock speeds at different frequencies [0035]-[0037].

The rationale is to reduce the problem that the load on a data bus increases when processes are run in parallel. [0004].

The job for scanning and printing in claim 3 would be obvious over  Yamamoto (US 2016/0210543 A1) in which “The image forming portion 3 is able to execute an 

The rationale is to provide an information processing apparatus capable of copying [0003]. 


The memory in claim 4 would be obvious over Ikuno et al. (US 2008/0204768 A1) having an “SRAM 203” or “DRAM 204” for the memory, a printer “PRINTING UNIT 206”, and “READING UNIT 205” which reads the image data, all connected through a single bus as shown in FIG. 2.

The rationale is to avoid the “very large quantity of resources becomes necessary, a memory of larger capacity and a CPU of high processing speed must be provided. [0012].   A larger capacity for the memory can be provided by another memory.


The frequency of the clock speed of claim 8 would be obvious over Yamamoto (US 2016/0210543 A1) which sets clock speeds at different frequencies [0035]-[0037].

The rationale is to reduce the problem that the load on a data bus increases [0004].

The data bus in claim 10 would be obvious over Hirao (US 2018/0063356 A1) where the “READING UNIT 112” sends data over “an image bus 110 each of which functions as a data bus” [0029] as shown in FIG. 1 where the processing is performed “The image processing unit 111 performs image processing, such as resolution conversion, compression/expansion, and binary/multi-level conversion, on the input and output image data”.  Another image process such as resolution conversion, compression/expansion, or binary/multi-level conversion can be performed on the image data which may load the data bus.

The rationale is similar to the Applicant’s claimed invention as is provided by Hirao to properly manage the “load on the data bus” [0004].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/503,665
US 10,841,445







.


Allowable Subject Matter

The allowable subject matter of the current application parallels the allowable subject matter of 10,841,445.  Where a clock controller is configured to set a frequency of an image transfer clock for transferring the image data of the document from the scanner controller to the controller, wherein the clock controller sets the frequency of the image transfer clock to a first frequency in a case where another predetermined image process that differs from the predetermined image process is being performed when the scanner scans the document, and wherein the clock controller sets the frequency of the image transfer clock to a second frequency higher than the first frequency in a case where the another predetermined image process is not being performed when the scanner scans the document or wherein the clock controller 

Hirao (US 2018/0063356 A1) does not explicitly teach these limitations individually or in combination with other references.




Claims 1, 6, 7 and 11 and dependent claims therefrom are allowable if the double patenting rejection is overcome.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art

 (Takahashi US 2008/0239380 A1)



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675